DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. “Pulsed DC magnetron sputtered A1203 films and their hardness”, Surface & Coatings Technology 202 (2007) 920-924 in view of Wang et al. “Tribological and optical properties of .
INDEPENDENT CLAIM 1:
Regarding claim 1, Sridharan et al. teach a method for producing a sputtered aluminum oxide (A1203) thin film having a reduced density of two-level tunneling system comprising placing a substrate into a sputtering chamber having an Al-containing target therein and evacuating the chamber to a predetermined base pressure of no more than 7*10° Torr, controlling the substrate temperature in the chamber to maintain a predetermined substrate temperature between 300 degrees C and 800 degrees C; sputtering Al from the target onto the substrate while flowing Ar and O2 gases into the chamber at the predetermined flow rate ratio under a gas pressure and DC power, the sputtering of the Al and the flowing of the Ar and O2 gases continuing for a predetermined time to form a stoichiometric amorphous Al203 film having a predetermined thickness on the substrate; wherein the substrate temperature, gas pressure, and RF power are configured to cause the stoichiometric amorphous Al203 film to be deposited at a predetermined rate and predetermined temperature that produces a predetermined reduced density of TLS in the Al2O3. (Page 921 - experimental; Pages 921, 922 - results; Figs. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product. See MPEP 2112.01. In other words, the Al203 film produced by the prior art with the same or substantially identical process required by the claims necessarily possesses the characteristics of the claimed product. In this case the claimed density.
The difference between Sridharan et al. and claim 1 is that:
while a sputtering shutter in the chamber is closed, flowing argon (Ar) gas into the chamber at a flow rate of 25 sccm under a first predetermined controlled gas pressure of 20 mTorr and applying a first predetermined DC power of 10 W to backsputter the Al-containing target in the chamber is not discussed,
while the sputtering shutter in the chamber is still closed, flowing Ar and oxygen gases into the chamber at a predetermined Ar:O2 flow rate ratio of 4.5:1 under a second controlled gas pressure of 3 mTorr and applying a second predetermined DC power of 200 W to presputter the Al-containing target in the chamber for 5 minutes is not discussed,
sputtering at the flow rate ratio of 4.5:1 and at 3 mtorr and at 200 WDC power while the shutter is open is not discussed,
utilizing the Al2O3 for a superconducting quantum circuit is not discussed.
Regarding while a sputtering shutter in the chamber is closed, flowing argon (Ar) gas into the chamber at a flow rate of 25 sccm under a first predetermined controlled gas pressure of 20 mTorr and applying a first predetermined DC power of 10 W to backsputter the Al-containing 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Sridharan et al. by presputtering as taught by Toki and Warhoff because it allows for stably producing dielectric films.
With regard to the sputtering shutter in the chamber is still closed, flowing Ar and oxygen gases into the chamber at a predetermined Ar:O2 flow rate ratio of 4.5:1 under a second controlled gas pressure of 3 mTorr and applying a second predetermined DC power of 200 W to presputter the Al-containing target in the chamber for 5 minutes, Billard et al. teach utilizing DC for Argon backsputtering (i.e. presputtering). (Page 1182) Worhoff et al. at page 18 teach DC power can be controlled up to 500 W which encompasses Applicant’s DC power range for a presputtering step and is a power teaching applied for both the Ar presputtering and the Ar and oxygen presputtering as it is a known power for presputtering.  Worhoff et al. teach utilizing DC for Argon and Oxygen presputtering. (Page 18, Table 1) Worhoff et al. at page 18 teach DC power can be controlled up to 500 W which encompasses Applicant’s DC power range for a 
Therefore it would have been obvious to have utilizing DC power for the backsputter and presputtering as taught by Billard et al. and Worhoff et al. because it allows for clean target.
Regarding sputtering at the flow rate ratio of 4.5:1 and at 3 mtorr and at 200 WDC power while the shutter is open (Claim 1), Worhoff et al. teach utilizing the same process conditions for sputtering and presputtering. The shutter is removed for the sputtering process to deposit the films. (See Page 18, Table 1)  Worhoff et al. teach the same processing conditions can be used as the presputtering conditions. The presputtering lasts 5 minutes. (See Page 18) Billard et al. teach utilizing gas flow rates the same or identical or close and adjustable as Applicant’s, the pressure the same and DC power the same as Applicant’s. (See Billard et al. page 1183) 
Regarding utilizing the Al2O3 for a superconducting quantum circuit or bit (Claim 1), Jameson recognize that amorphous aluminum oxide can be used in a quantum bit. (See page 2148) 
DEPENDENT CLAIM 2:
Regarding claim 2, Sridharan et al. teach wherein the chamber is evacuated to a base chamber pressure of about 7*10-8 Torr. (Page 921 - experimental) 


DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the substrate is maintained at a temperature of about 500 degrees C.
Regarding claim 5, Sridharan et al. teach depositing amorphous films at 500 degrees C. (Page 921 - experimental; Pages 921, 922 - results; Figs. 4, 5) 
The motivation for utilizing the features of Wang et al. is that it allows for producing wear coatings. (See Abstract)
The motivation for utilizing the features of Toki is that it allows for stably producing films. (See Abstract)
	The motivation for utilizing the features of Billiard et al. is that it allows producing films with excellent physical qualities. (See Abstract)
The motivation for utilizing the features of Warhoff et al. is that it allows for clean targets to produce aluminum oxide films. (See Page 18)
The motivation for utilizing the features of Jameson et al. is that it allows producing superconducting elements. (Page 2148 - Introduction)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Sridharan et al. by utilizing the features of Wang et al., Toki, Billard et al., Warhoff et al. and Jameson et al. because it allows for cleaning targets for producing stable films with excellent physical qualities such as wear and allows for producing superconducting elements.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. in view of Wang et al., Toki, Billard et al., Warhoff et al. and Jameson et al. as applied to claims 1, 2, 5 above, and further in view of Goldobin et al. “Strong coupling effects in (Nb-Al-
INDEPENDENT CLAIM 9:
The difference not yet discussed is the first superconducting film underneath the amorphous aluminum oxide and a second superconducting film on the upper surface.
Regarding claim 9, Goldobin et al. teach depositing a first superconducting film underneath the amorphous aluminum oxide and a second superconducting film on the upper surface. (Pages 15079; Fig. 1; Page 15083 — paragraph 32)
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the superconducting quantum bit is a Josephson junction.
Regarding claim 10, Jameson et al. already discussed above teach that the aluminum oxide being utilizing in qubits. (Page 2148 - Introduction)
The motivation for utilizing the features of Goldobin et al. is that it allows for forming Josephson junctions. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Goldobin et al. because it allows for forming Josephson junctions.
Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.

In response to the argument that the prior art does not teach a slow deposition rate, it is argued that since the combination of references suggest the process conditions utilized by the claims and thus the deposition rate will be met.
In response to the argument that the prior art does not teach producing fully amorphous stoichiometric Al2O3 as required by the claims and Applicant’s invention produces “very close” to stoichiometric films,  it is argued that Sridharan teaches the film to have the ratios of Al and O in the film of 2:3 and thus are stoichiometric and that the films are fully amorphous as shown in Fig. 4.
In response to the argument that Wang does not teach producing amorphous alumina films produced by continuous DC sputtering at low rates, it is argued that the combination of references suggest the process conditions utilized by the claims and thus the deposition rate will be met.
In response to the argument that Billard does not teach producing fully amorphous alumina films, it is argued that Sridharan teaches fully amorphous alumina films as required by the claims as discussed above.
In response to the argument that Worhoff does not teach producing films at low pressures, it is argued that Billard et al. teach producing films at low pressures.
In response to the argument that Jameson does not teach forming amorphous films at high temperature, it is argued that Sridharan teaches producing amorphous films at high temperature as discussed above.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
December 2, 2021